ORIGINAL                                               06/12/2020

             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 20-0011
                                        PR 20-0011


 STATE OF MONTANA,                      MEL
             Plaintiff,                  JUN 1 2 2020
                                       Bovven Greenwood
                                                       Court
      vs.                            Clerk of Suprerne             ORDER
                                        State of Montana


 MICHAEL JAY MURPHY,

             Defendant.


      Defendant Michael Jay Murphy, via counsel, has filed a Motion to Disqualify and
Request to Recuse and an affidavit in support to disqualify the Honorable John W. Parker
from presiding in Cause No. DDC-20-122 in the Eighth Judicial District Court, Cascade
County, pursuant to §§ 3-1-803, and 3-1-805, MCA,and M. C. Jud. Cond. 2.12(A)(1),(5).
      Murphy alleges that Judge Parker should be recused or disqualified from this matter
because Judge Parker personally prosecuted Murphy in two previous cases and personally
appeared at substantive hearings in DDC-05-0459 and BDC-05-407 when he served as
Cascade County Deputy County Attomey. Murphy alleges that the appearance of Judge
Parker's impartiality can be questioned and that he believes he cannot get a fair trial or, if
convicted, sentencing hearing in the current matter because of knowledge and interest Judge
Parker gained as a prosecutor against him.
      Having reviewed Murphy's filing in this matter, the Court believes it is appropriate to
allow Judge Parker to respond to this pleading.
      IT IS THEREFORE ORDERED that Hon. John W.Parker is granted twenty days from
the date ofthis Order to prepare, file, and serve a response to Murphy's Motion to Disqualify
and Request to Recuse.
      The Clerk is directed to provide copies of this Order to all counsel of record in Cause
No. DDC-20-122 and to the Honorable John W.Parker.
DATED this ji-- day of June, 2020.



                                          /
                                          Chief Justice




                                     -)